Citation Nr: 0806540	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-01 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder with anemia, claimed as secondary to medications 
taken for service-connected arthritis of the interphalangeal 
joint of the right thumb.  

2.  Entitlement to an evaluation in excess of 30 percent for 
depressive disorder associated with arthritis of the 
interphalangeal joint of the right thumb, from the initial 
grant of service connection.  

3.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the interphalangeal joint of the right thumb, 
from the initial grant of service connection.  

4.  Entitlement to an increased (compensable) evaluation for 
status postoperative residuals of left inguinal hernia.  

5.  Entitlement to a compensable evaluation for left testicle 
hydrocele (varicocele), from the initial grant of service 
connection.  

6.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 for convalescence based on 
surgery for arthritis of the interphalangeal joint of the 
right thumb.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from March 1970 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Columbia RO.  

The veteran was afforded a personal hearing at the RO before 
the undersigned in October 2007.  A transcript is associated 
with the claims file.

The issues of service connection for a gastrointestinal 
disorder secondary to medications taken for arthritis of the 
right thumb and increased ratings for arthritis of the right 
thumb, residuals of left inguinal hernia, and left testicle 
hydrocele are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  Since service connection was established, the veteran's 
symptoms for depressive disorder more nearly approximated the 
degree of occupational and social impairment contemplated by 
a 50 percent schedular rating, and no higher.  

2.  A period of convalescence for surgery of a service-
connected disability was not required subsequent to the 
establishment of service-connection for arthritis of the 
interphalangeal joint of the right thumb.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation to 50 percent, 
and no higher, for depressive disorder, from the initial 
grant of service connection have been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp 2006); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, 
Part 4, Diagnostic Code 9434 (2007).  

2.  The criteria for a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 for arthritis of the 
interphalangeal joint of the right thumb are not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp 2006); 38 C.F.R. §§ 3.159, 4.30 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant May 2004 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008).  Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective dates assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
the Board finds that VA complied with the procedural 
requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. 
§ 3.103(b), as well as the holdings in Dingess/Hartman, 19 
Vet. App. 473 (2006) and Vazquez-Flores v. Peake, No. 05-
0355, (U.S. Vet. App. January 30, 2008).  As will be 
discussed in greater detail below, the issue of entitlement 
to a temporary total rating for convalescence under the 
provisions of 38 C.F.R. § 4.30 is precluded as a matter of 
law and, therefore, not subject to VCAA scrutiny.  


VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  Treatment 
records have been obtained from VA and non-VA health care 
providers.  The veteran has not identified any additional 
outstanding medical records that would be pertinent to the 
claims on appeal.  He has been afforded several VA 
examinations.  The Board is therefore satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Increased Ratings - In General

Initially, the Board notes that service connection for 
depressive disorder secondary to the service-connected right 
thumb disability was established by rating decision in 
November 2004 and a 10 percent evaluation was assigned; 
effective from January 30, 2004, the date of receipt of 
claim.  38 C.F.R. § 3.400(b)(2).  By rating action in 
September 2005, the RO granted an increased rating to 30 
percent and assigned an effective of June 28, 2005.  The RO 
indicated that the effective date assigned was based on the 
date of receipt of a claim for increase.  In this regard, the 
Board notes that the veteran made no such claim for an 
increased rating.  In any event, by letter dated in October 
2005, the veteran expressed his dissatisfaction with the 30 
percent evaluation assigned.  Although the veteran 
specifically indicated his disagreement was with the 
September 2005 rating action, his notice of disagreement 
(NOD) was, nonetheless, clearly received within the one year 
period of notification of the November 2004 rating decision 
which granted service connection.  As such, the Board finds 
that a timely NOD with the original rating decision was 
received, and that the appropriate effective date for the 30 
percent evaluation is January 30, 2004.  Accordingly, the RO 
is instructed to revise the effective date accordingly.  

The issue for an evaluation in excess of 30 percent for 
depressive disorder arises from an original claim for 
compensation benefits.  As held in AB v. Brown, 6 Vet. App. 
35, 38, (1993), where the claim arises from an original 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (holding that at 
the time of an initial rating, separate [staged] ratings may 
be assigned for separate periods of time based on the facts 
found).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

Where depressive disorder results in total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is assigned.  

Where depressive disorder causes occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, a 70 percent rating is for assignment.  

Where depressive disorder results in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating is awarded.  

Where depressive disorder causes occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events), a 30 percent rating is assigned.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  

Depressive Disorder

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's testimony at the personal 
hearing and all VA and private medical records from 2003 to 
the present.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

In this case, the veteran was examined by VA on three 
occasions during the pendency of this appeal; September 2004, 
July 2005, and November 2006.  The first VA examination in 
September 2004, was conducted for the purpose of establishing 
service connection and included few findings on mental status 
examination.  The two subsequent examinations were undertaken 
to determine the severity of his depressive disorder for 
rating purposes and included more detailed findings.  The 
remaining pertinent medical evidence includes numerous VA and 
private outpatient notes from 2003 to the present.  As the 
findings from the VA and private notes were not materially 
different from the VA examination reports, attention will be 
focused primarily on the findings from the two VA 
examinations.  

The veteran's complaints and the clinical findings have been 
essentially the same during the pendency of this appeal, and 
include anger, irritability, decreased energy and motivation, 
and nightmares of snakes and people chasing and trying to 
kill him.  The clinical findings on all three VA examinations 
showed the veteran was alert and well oriented and his speech 
was within normal limits.  While the veteran appeared 
depressed and evidenced mild psychomotor agitation, his 
affect was mood congruent and his eye contact was good.  The 
veteran was cooperative and pleasant during the examinations, 
and his thought processes were logical and goal directed.  
Although the veteran reported problems with concentration, 
his short- and long-term memory were within normal limits, 
and there were no perceptual or thought disorders noted.  On 
VA examination in September 2004, the examiner offered a 
Global Assessment of Functioning (GAF) score of 50, but 
stated that the veteran's symptoms were only mildly 
disabling.  The July 2005 VA examiner offered a GAF score of 
55 and estimated the veteran's overall impairment to be in 
the moderate range.  

When examined by VA in November 2006, the veteran reported 
panic attacks and visual hallucinations concerning snakes 
several times a week.  However, the examiner commented that 
there was no evidence of a disorder of the veteran's thought 
process or content.  The veteran denied any history of 
suicidal or homicidal ideations, but did report a 
foreshortened life expectancy.  There was no evidence of 
thought insertion, broadcasting, ideas of reference, or 
delusions.  There was no pressured speech, grandiosity, motor 
activity or restlessness.  The impression was major 
depressive disorder due to general medical condition, and the 
GAF score was 55.  The examiner opined that the veteran's 
psychiatric disorder caused moderate social and occupational 
impairment.  

The material question at issue is whether the veteran has 
sufficient occupational and social impairment to disrupt his 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for a higher evaluation 
of 30 percent or greater.  38 C.F.R. § 4.130 (2007).  

It must be remembered that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  The percentage ratings are intended, as 
far as practicably can be determined, to compensate the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 C.F.R. § 4.1 (2007).  

The veteran's principal complaints include anxiety, 
irritability, depression, and panic attacks.  The VA 
examinations and the VA and private outpatient reports during 
the pendency of this appeal showed that he was cooperative 
and well oriented, and that his thought processes were 
relevant, coherent, goal-directed, and organized.  His speech 
was clear and there were no signs or symptoms of a psychosis 
or delusional thinking.  That is not to say that the veteran 
is not impaired by his depressive disorder.  Rather, the 
clinical notes showed that he has been able to manage his 
underlying psychiatric symptoms through treatment.  A 
longitudinal review of the record shows that the veteran 
attends counseling on a regular basis and has functioned 
independently, appropriately, and effectively.  The medical 
evidence does not reflect any impairment of thought process 
or communication, inappropriate behavior, actual danger of 
hurting himself or others, or an inability to perform the 
routine activities of daily living.  He has never displayed 
any evidence of disorientation or impairment of memory.  

On the other hand, the Board does not discount the affect of 
the veteran's significant symptoms on his daily life.  The 
records show that he continues to have difficulties in many 
areas of his life, particularly interacting with other 
people, and that he displays periods of frustration and mood 
disturbance.  The fact that he is able to deal with his 
symptoms does not diminish the degree of his psychiatric 
impairment.  The psychiatric reports have consistently 
assigned GAF scores ranging from 50 to 55 during the pendency 
of his appeal.  The Board is cognizant of the GAF score of 40 
rendered by a private physician in November 2004, apparently 
in conjunction with the veteran's claim for Social Security 
disability benefits.  However, the examiner's findings were 
based primarily on the veteran's self-described history, and 
included very few mental status findings.  The examiner did 
not review the veteran's medical records, nor did he offer 
any discussion or analysis for his conclusions.  Furthermore, 
the examiner's assessment was inconsistent with all of the 
other medical reports of record, including both VA and the 
private counseling reports.  The Board finds the VA 
examination opinions more persuasive as they were based on a 
longitudinal review of all the medical reports of record, and 
included a detailed discussion and analysis of all relevant 
facts and the basis for their conclusions.  

The GAF score is an indicator of the examiner's assessment of 
the individual's overall functioning.  A GAF score between 41 
and 50 contemplates a level of impairment of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score between 51 to 60 contemplates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  American 
Psychiatric Association Diagnostic and Statistical Manual of 
Mental Disorders (4th. ed., 1994) (DSM-IV).  However, the 
Board is not required to assign a rating based merely on such 
score.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  After reviewing the evidence of record, the Board 
concludes that the veteran's psychiatric disability picture 
more closely approximates the criteria for a 50 percent 
schedular rating from the initial grant of service 
connection.  

The evidence of record does not show that the veteran's 
symptomatology is reflective of the severity and persistence 
to warrant an evaluation in excess of 50 percent under the 
criteria discussed above.  There was no evidence that the 
veteran's depressive disorder has resulted in suicidal 
ideation; obsessional rituals; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; a neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or, an inability to establish 
and maintain effective relationships.  The VA evaluations and 
outpatient notes showed the veteran's thought processes were 
goal directed, logical, and coherent.  Clearly, the evidence 
shows reduced reliability and some problems with 
interpersonal relationships.  However, the evidence does not 
suggest that his symptoms are of such severity to warrant a 
rating of 70 percent or higher.  Accordingly, the Board 
concludes that the veteran does not meet or nearly 
approximate the level of disability required for a rating in 
excess of 50 percent from the initial grant of service 
connection.  

38 C.F.R. § 4.30

The veteran seeks entitlement to a temporary total rating for 
convalescence under the provisions of 38 C.F.R. § 4.30 based 
on treatment for arthritis of the right thumb.  

The evidentiary record shows that by rating action in May 
1972, service connection was established for scar residuals 
of an injury to the right thumb based on findings of a tender 
and painful scar and deformity of the thumbnail without any 
additional disability.  The RO assigned a 10 percent 
evaluation under Diagnostic Code 7804 for a tender and 
painful scar, and that rating has remained in effect ever 
since.  

In November 2003, the veteran submitted a claim for a 
temporary total rating under the provisions of 38 C.F.R. 
§ 4.30 following non-VA surgery in September 2003, for fusion 
of the interphalangeal joint of the right thumb due to 
arthritis.  However, at the time of the fusion surgery, the 
veteran had not filed a claim, nor had service connection 
been established for arthritis of the right thumb.  

By rating action in August 2004, the RO, in part, granted 
secondary service connection for arthritis of the 
interphalangeal joint of the right thumb and assigned a 
separate 10 percent evaluation; effective from November 26, 
2003, the date of receipt of the veteran's claim.  38 C.F.R. 
§ 3.400(b)(2).  The RO denied the claim for a temporary total 
rating under 38 C.F.R. § 4.30, on the basis that the fusion 
surgery in September 2003 was not for a service connected 
disability.  

In pertinent part, a temporary total convalescent rating may 
be granted when it is established by report at hospital 
discharge or outpatient release that a service-connected 
disability necessitated treatment resulting in surgery 
requiring at least one month of convalescence, surgery with 
severe postoperative residuals (including immobilization of 
at least one major joint or continued use of crutches), or 
immobilization by cast, without surgery, of at least one 
major joint.  38 C.F.R. § 4.30.  

In order to be entitled to a temporary total rating for 
convalescence under 38 C.F.R. § 4.30, VA regulations require, 
first, that the treatment and need for convalescence is for a 
service-connected disability.  Id.  

In this case, while the veteran was service connected for 
scar residuals of a right thumb injury, he was not service-
connected for any additional disability of the right thumb, 
i.e., arthritis.  Moreover, the veteran does not claim nor 
does the evidence of record show that an informal or formal 
claim for an increased rating for the service-connected scar 
residuals of the right thumb or for additional disability of 
the right thumb had been received within one year of receipt 
of the claim for a temporary total rating under 38 C.F.R. 
§ 4.30 in November 2003.  Therefore, there is no legal basis 
for the assignment of a temporary total rating for 
convalescence under 38 C.F.R. § 4.30 based on treatment for 
arthritis of the right thumb.  See Ellington v. Nicolson, No 
04-0403 (U.S. Vet. App. July 25, 2007); Roper v. Nicholson, 
20 Vet. App 173 (2006).  


ORDER

An initial schedular evaluation of 50 percent, and no 
greater, for the veteran's depressive disorder associated 
with arthritis of the interphalangeal joint of the right 
thumb is granted, subject to VA laws and regulation 
concerning payment of monetary benefits.  

Entitlement to a temporary total rating under the provisions 
of 38 C.F.R. § 4.30 for convalescence based on surgery for 
arthritis of the interphalangeal joint of the right thumb, is 
denied.  


REMAND

As to the remaining issues on appeal, the Board finds that 
additional development must be accomplished prior to further 
consideration of these matters.  

Concerning the claim of service connection for a 
gastrointestinal disorder secondary to medications taken for 
service-connected arthritis of the right thumb, the 
evidentiary record includes an opinion from a private 
physician to the effect that the veteran's current 
gastrointestinal problems may be, in part, related to or 
aggravated by the medications taken for his arthritis of the 
right thumb.  Additional medical reports of record show 
evidence of mild gastritis.  (See October 2003 upper GI 
series and January 2004 EGD study).  Therefore, the Board 
finds that a VA examination should be undertaken to determine 
the nature and etiology of any identified gastrointestinal 
disorder and, specifically, to determine if any identified 
gastrointestinal disorder is due to medications taken for the 
service-connected arthritis of the right thumb.  

In this regard, the RO is advised that consideration of the 
veteran's claim should include the question of secondary 
service connection under the newly revised 38 C.F.R. § 3.310.  
A disability that is proximately due to, or the result of, a 
service-connected disability shall be service connected.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310 (71 Fed. Reg. 52744 (Sept. 
7, 2006)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Concerning the increased rating claims for left inguinal 
hernia, left testicle hydrocele, and right thumb arthritis, 
the Board finds that the appeal must be remanded for 
compliance with the holding in Vazquez-Flores v. Peake, -- 
Vet. App. --, No. 05-0355, 2008 WL 239951 (Jan. 30, 2008).  
In Vazquez, the Court held, in part, that a claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Additionally, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant.  

In this case, the veteran has not been advised by VA to 
submit evidence concerning the effect the three service-
connected disabilities have on his employment and daily 
activities.  Although the veteran reported that he was unable 
to do a lot of manual work because of his lower abdominal and 
groin pain when examined by VA in January 2005, he did not 
indicate the extent of any limitations or describe the effect 
they had on his daily activities.  The examiner indicated 
that there was no evidence of a reducible hernia, but noted 
that there was significant tenderness over the inguinal area 
which appeared to cause some complications.  There was a 
small, firm, nontender mass in the left scrotum which the 
examiner indicated was potentially consistent with 
varicocele.  However, no further testing was undertaken to 
confirm the diagnosis, nor did the examiner offer any opinion 
or analysis as to what affect the additional findings had on 
the veteran's employability or his daily activities.  

Regarding the small scrotum mass, although the veteran was 
subsequently granted service connection for left testicle 
hydrocele and rated noncompensably disabling by analogy to DC 
7523 for complete atrophy of the testis, it is not entirely 
clear from the record what the specific nature of the scrotum 
mass is or what functional impact it or his inguinal area 
pain have on his daily life.  

Concerning the right thumb disability, the veteran contends, 
in essence, that he has no functional use in the right thumb 
due primarily to pain.  Although his thumb was examined by VA 
in March 2006, the examiner did not provide sufficiently 
detailed information to assess the degree of functional 
impairment of the right thumb disability under 38 C.F.R. 
§§ 4.40, 4.45, and the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  On examination, the veteran had "exquisite 
pain" on motion of the metacarpophalangeal (MCP) joint and 
hypersensitivity to even light touch of the right thumb.  The 
examiner commented that the veteran's hypersensitivity may 
represent a complex regional pain syndrome that would require 
additional testing to confirm the diagnosis.  However, it 
does not appear that any additional testing was undertaken.  
Regarding the veteran's complaints of pain, the Board notes 
that a VA outpatient report in November 2005 indicated that 
he may have some psychological component concerning his pain 
with a nonservice-connected left leg disability.  Given the 
veteran's complaints and the suggestion of some possible 
psychological overlay of his pain tolerance, another 
examination should be undertaken to determine whether the 
veteran has any actual functional impairment in the right 
thumb due to pain or on prolonged use.  

Given the medical complexity of this case, the absence of 
relevant clinical information, and the deficiency in the VCAA 
notice for the increased rating claims, the Board finds that 
the current evidence of record is inadequate and that further 
development of the record is necessary.  Where, as here, the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  The duty to assist includes 
providing a thorough and contemporaneous medical examination, 
especially where it is necessary to determine the current 
level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 
(1994).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) for the increased rating 
claims for right thumb arthritis, left 
inguinal hernia, and left testicle 
hydrocele, including what affect the 
three service-connected disabilities have 
on his employment and daily life per 
Vazquez-Flores v. Peake, -- Vet. App. --, 
No. 05-0355, 2008 WL 239951 (Jan. 30, 
2008).  The notice must also include 
examples of the types of medical and lay 
evidence that that are relevant to 
establishing entitlement to increased 
compensation or exceptional circumstances 
relating to the disabilities.  

2.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers who treated him for his right 
thumb disability, left inguinal hernia, 
left testicle hydrocele, and any 
gastrointestinal problems.  After 
securing the necessary release, the AMC 
should attempt to obtain all records not 
already associated with the claims file.  
If any records identified by the veteran 
cannot be obtained, he should be so 
informed and it should be documented in 
the claims folder.  

3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any identified 
gastrointestinal disorder.  The claims 
folder and a copy of this remand should 
be made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  All indicated 
tests and studies should be accomplished.  
The examiner should render an opinion as 
to whether it is at least as likely as 
not that any identified gastrointestinal 
disorder is proximately due to, the 
result of, or in the alternative, being 
aggravated by any medications taken for 
his service-connected arthritis of the 
right thumb is proximately due to or the 
result of medications taken for his 
service-connected right thumb disability.  
If the response is negative, the examiner 
should also comment on whether it is at 
least as likely as not that any 
identified gastrointestinal disorder not 
caused by the medication is aggravated by 
those medications.  If aggravated, the 
degree of aggravation should be 
quantified, if possible.  


The clinical findings and reasons that 
form the basis of any opinion should be 
clearly set forth in the report.  If the 
examiner is only able to theorize or 
speculate as to this matter, he should so 
state.  A complete rationale must be 
provided for all conclusions reached and 
opinions expressed.  The findings should 
be typed or otherwise recorded in a 
legible manner for review purposes.  

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
right thumb disability.  The claims 
folder and a copy of this remand should 
be made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  All indicated 
tests and studies should be accomplished.  
The pertinent clinical findings 
documented in the record, and reasons 
that form the basis of any opinion should 
be clearly set forth in the report.  The 
examiner should provide an opinion as to 
the following:  

I.  Indicate whether there is a gap 
of more than 2 inches (5.1 cm) 
between the thumb pad and the 
fingers, with the thumb attempting 
to oppose the fingers.  

II.  The examiner should determine 
whether the right thumb exhibits 
weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations 
should be expressed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any excess fatigability, 
weakened movement or incoordination.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.  

III.  Lastly, the examiner should 
express an opinion on whether pain 
of the right thumb could 
significantly limit functional 
ability during flare-ups or when the 
thumb is used repeatedly over a 
period of time.  These 
determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

The clinical findings and reasons that 
form the basis of any opinion should be 
clearly set forth in the report.  If the 
examiner is unable to make any 
determination, this should so state and 
the reasons indicated.  The findings 
should be type or otherwise recorded in a 
legible manner for review purposes.  

5.  The veteran should also be afforded a 
VA genitourinary examination to determine 
the current severity of his service-
connected left inguinal hernia repair and 
left testicle hydrocele.  The claims 
folder must be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
All appropriate testing should be 
undertaken in connection with the 
examination.  The examiner should note 
all current manifestations of the 
veteran's left inguinal hernia repair and 
left varicocele and offer a clear opinion 
as to what, if any, affect any identified 
residual findings have on the veteran's 
daily activities and employment.  A 
complete and clear rationale for all 
opinions offered must be furnished.  If 
the examiner is unable to make any 
determination, this should be noted and 
the reasons indicated.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

7.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the 
disabilities at issue on appeal have been 
provided by the examiners and whether 
they have responded to all questions 
posed.  If not, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2007).  

8.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claims 
based on all the evidence of record, 
including any additional information 
obtained as a result of this remand, and 
all governing legal authority.  This 
should include consideration of whether 
any identified gastrointestinal disorder 
is proximately due to or the result of, 
or aggravated by the medications taken 
for his service-connected right thumb 
disability.  The provisions of Allen v. 
Brown, 7 Vet. App. 439 (1995) should be 
considered.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



		
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


